PER CURIAM.
This appeal challenges the propriety of a directed verdict in favor of the defendant in a legal malpractice case. The issue is whether the plaintiff adduced sufficient proof as to the collectibility of a lien to withstand the defendant’s motion for directed verdict. We resolve this question by employing the general rule that “[w]hen a judgment based on a directed verdict is appealed, this court must read the evidence in a light most favorable to the party against whom the verdict is directed, resolving every conflict and inference for that party.” McDonald v. McGowan, 402 So.2d 1197, 1199 (Fla. 5th DCA 1981). Here the record reflects that the plaintiff offered closing statements and other documentary evidence which, viewed in the light most favorable to the plaintiff, were sufficient to establish the collectibility of the lien. Thus, we hold that the trial court erred in granting the motion for a directed verdict and, accordingly, the judgment is reversed and the cause is remanded for a new trial.
REVERSED & REMANDED.
GLICKSTEIN and HURLEY, JJ., and SMITH, CHARLES E., Associate Judge, concur.